UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7204


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

TERRANCE WAYNE GLENN,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:05-cr-01003-HMH-11)


Submitted:    November 18, 2008             Decided:   December 3, 2008


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrance Wayne Glenn, Appellant Pro Se.       Regan Alexandra
Pendleton, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Terrance      Wayne       Glenn       appeals    the   district      court’s

order   granting   him    a    reduction         of   sentence     under   18   U.S.C.

§ 3582(c)(2) (2006).          We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         See United States v. Glenn, No. 7:05-cr-

01003-HMH-11   (D.S.C.        July    3,     2008).        We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                             2